Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollin et al (US US 2015/0378074).

As per claim 16 Kollin et al figures 1A-1C and discloses: A method of displaying one or more images, the method comprising: projecting image light 12 from one or more projectors 14; receiving, at a display 18 { [0020] In FIG. 1A, the quarter wave plate 18 is depicted as a switchable wave plate to control the transmission of light through the system 10 to the user's eye 26. }, the image light 12 projected from the one or more projectors 14; diffusing the image light 12 at the display 18; outputting diffused image light 12 from a first surface { left surface of 18 }  of the display 18; receiving ambient light at a second surface { right surface of 18 }  of the display 18 { [0024] In certain embodiments, the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer as well.}, the second surface { right surface of 18 }  being opposite to the first surface { left surface of 18 } ; outputting ambient light from the first surface { left surface of 18 }  of the display 18; receiving, at an optical assembly 302 { [0029] Turning next to FIG. 3A, the system 10 may be configured as a near-eye display device 302. }, any of the image light 12 and the ambient light; transmitting the image light 12 in a first optical path that includes one or more folds P0-P4; and transmitting the ambient light in a second optical path that is different from the first optical path. { [0023] Thus, by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26 Note: since the “second optical power” of “ambient light” is adjusted down to 0% the second power is seen to be less than the “first optical power” of “image light 12”}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-2, 4-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kollin et al (US 2015/0378074) in view of Di Trapani et al (US 2017/0016594).

As per claim 1 Kollin et al depicts in figures 1A-1C and discloses: A display device comprising: one or more projectors 14 configured to project image light 12 { figures 1A-1C}; a display 18 { [0020] In FIG. 1A, the quarter wave plate 18 is depicted as a switchable wave plate to control the transmission of light through the system 10 to the user's eye 26. } having a first surface { left surface of 18 }  and a second surface { right surface of 18 } , the display 18 being configured to: receive the image light 12 from the one or more projectors 14; output diffused image light 12 from the first surface { left surface of 18 } ; and receive ambient light at the second surface { right surface of 18 }  { [0024] In certain embodiments, the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer as well.}, and output the ambient light from the first surface { left surface of 18 } ; and an optical assembly 302 { [0029] Turning next to FIG. 3A, the system 10 may be configured as a near-eye display device 302. } comprising: a beam splitter 16 { [0027] Turning briefly back to FIG. 1A, the curved linear polarizing reflector 16 may be a curved wire grid polarizing (WGP) beamsplitter.} coupled to the reflector 20 coupled to the optical assembly 302 is configured to: receive the diffused image light 12 and transmit a portion of the diffused image light 12 output from the first surface { left surface of 18 }  of the display 18 at a first optical power via an optical path including reflections at the reflector 20 and at the beam splitter 16; and receive the ambient light and transmit a portion of the ambient light through the optical assembly 302 at a second optical power without reflector 20 { [0023] Conversely, when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation.  Note: ambient light passing through reflector 20 with only nominal attenuation is seen to be “without reflection”}, the second optical power being less than the first optical power. { [0023] Thus, by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26 Note: since the “second optical power” of “ambient light” is adjusted down to 0% the second power is seen to be less than the “first optical power” of “image light 12”}

Regarding claim 2 Kollin et al is silent specifically as to: an optical assembly having a substrate. {Note: figure 3A shows assembly 302, which is layered or laminate thereby including a substrate, having a uniform thickness}  With respect to claim 2 Di Trapani et al depicts in figure 3b and discloses in [0094]:  an optical assembly having substrate 7.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the optical assembly of Kollin et al with a substrate as taught by Di Trapani et al .  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an optical assembly with a substrate so as to layer or laminate different layers to provide an optical assembly that is compact and resistant to damage when used or worn by a user.

As per claim 2 Kollin et al figures 1A-1C and discloses: The display device of claim 1, wherein the optical assembly 302 is configured to: transmit the diffused image light 12 with a first optical power; and  { [0023] Thus, by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26 Note: since the “second optical power” of “ambient light” is adjusted down to 0% the second power is seen to be less than the “first optical power” of “image light 12”}

As per claim 4 Kollin et al discloses: The display device of claim 1, wherein the display 18 is disposed at an image plane of the optical assembly 302. {figures 1A & 3A}

As per claims 5 & 18 Kollin et al discloses: The display 18 of claim 4, wherein the one or more projectors 14 are disposed at an off-axis position relative to an optical axis of the display 18. {figure 1C}

As per claims 6-7 & 18 Kollin et al is considered to disclose and depict in figures 3A-3B, due to the size and nature of a head mounted display: The display 18 of claim 5, wherein each projector of the one or more projectors 14 is smaller than 2 inches in any its dimensions and located less than 2 inches from the display 18.  

However, regarding claims 6-7 & 18 Kollin et al is explicitly silent as to: The display 18 of claim 5, wherein each projector of the one or more projectors 14 is smaller than 2 inches in any its dimensions and located less than 2 inches from the display 18.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the projector(s) of Kollin et al smaller than 2 inches in any of its dimensions .

Allowable Subject Matter
Claims 3, 8-15, 17 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3 and 17 the primary reason for the indication of allowable subject matter is the inclusion of
the display includes: a diffusive surface located between the first surface and the second surface; a first display portion, between the first surface and the diffusive surface, having a first refractive index; and a second display portion, between the diffusive surface and the second surface, having a second refractive index equal to the first refractive index; and diffusing the image light at the display includes diffusing the image light at the diffusive surface.

Regarding claims 8-9 and 19 the primary reason for the indication of allowable subject matter is the inclusion of
the display includes a waveguide and an optical diffuser coupled to an output surface of the waveguide, and at least a portion of the waveguide is disposed between the first surface and the second surface; the one or more projectors are configured to project light onto an input surface of the waveguide; the waveguide is configured to: receive the image light from the one or more projectors; propagate the image light via total internal reflection toward the optical diffuser; and output the image light from the output surface of the waveguide; and the optical diffuser is configured to diffuse the image light in response to receiving the image light output from the waveguide.

Regarding claims 10-15 and 20 the primary reason for the indication of allowable subject matter is the inclusion of
the display includes a plurality of nanoparticles between the first surface and the second surface; and the plurality of nanoparticles are configured to scatter the image light from the one or more projectors such that the diffused image light is output from the first surface of the display.

These limitation are neither taught nor disclosed by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd